DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are:  configured to throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 32-34 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 21, 37: it is not clear what applicant means by a stop temperature, what would make the indicator material return back to the stop temperature after being exposed to a temperature at or above the predetermined threshold? Cooling the indicator? Having a reversible indicator? Please clarify.
Claims 32-34: it is not clear what particular features/ elements/ parameters/ characteristics would provide the functionality of the time-temperature indicator, as claimed in claims 32-34. Does applicant mean some particular materials? For example, -wherein the material/ ratio of the polymer and the wax are selected to provide…--
Please note, in the rejection on the merits, the Examiner rejects claims 21, 32-34, 37 “as best as understood by the Examiner”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20, 24-34, 37-38, 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bommarito et al. (U.S. 6741523) [hereinafter Bommarito].
Bommarito discloses that in the time-temperature indicator device of the present invention, the fluid is preferably in a liquid state (most preferably a viscoelastic liquid state or in a solid state, col. 22, lines 19-39, polymeric, col. 21, lines 45-55) at all anticipated temperatures to which the object to be monitored and thus the article of the invention will be exposed. This can be accomplished by choosing a fluid which has all such thermal transitions at temperatures below the anticipated range of temperatures to which the object to be monitored and thus the article of the invention will be exposed. This allows for an indicator that will be in its activated state upon contacting the fluid with the microstructured channels/ transportation on the substrate. This also allows the fluid to migrate into the channels throughout the entire anticipated temperature range. In this manner, the indicator will be able to provide continuous integration of time-temperature exposure over the entire range of temperatures to which the object to be monitored and thus the article of the invention is to be exposed. It is also preferable that the fluid be able to migrate into the channels, at any temperature at which appreciable degradation or other change can occur in the product being monitored.
Materials which undergo a melting/ meltable material or glass transition to change from solid to liquid behavior which could be useful in the present invention include hydrocarbon waxes (miscible, for claim 25), elastomer/tackifier blends, etc. 
For claims 19: The information is, inherently, readable/ usable, distinctly seen by a human/ user.
For claim 37: it is considered that the stop temperature/ first predetermined temperature be selected at a few degrees below the actual predetermined/ threshold temperature, so as to protect the surface of interest from overheating and to alarm the user. 
Official Notice is taken with respect to claim 37:	For claim 38: it is very well known in the art that, depending on the predetermined/ threshold temperature for the particular surface of interest, the length, time of movement of the indicator material along the transport upon melting of the material, and temperature of exposure could be determined for any surface of interest (i.e.,  food).
For claim 20: Bommarito teaches that coloring is very well known in the art and could be used (entire disclosure).
For claims 32-33: it is very well known in the art of time-temperature indicators, that when the indicator exposed to a threshold temperature, the movement fills out the entire transport length indicating that either time and/ or temperature is over, when the indicator exposed to a temperature lower that the threshold temperature, the movement does not feel the entire length of the indicator.
           Claim(s) 1, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens (U.S. 4428321).
Arens discloses a device in the field of applicant’s endeavor in Figs. 2, 4
(17) A family of fusible compositions was prepared by blending various ratios of polyisobutylene (polymer) having a glass transition temperature of about -65.degree. C and paraffin wax having a melting point of 125 F/ roughly 50 C). The molten coating forms a solid solution of the polyisobutylene and paraffin wax. The solid coating is then placed in contact with the surface of the stripecoated microporous layer and laminated thereto by passing the layers between squeeze rolls (one rubber, one steel. The paraffin wax has a melting point of 50C (threshold temperature/ thermal exposure). The transport portion warrants a predetermined amount of movement of the solution when the wax melts in response to change in temperature (entire disclosure).
The device also has a stratum/ substrate.
Official Notice With respect to claims 1, 15, 16, 17, 18, 24, 26, 27, 28, 29, 32, 33, 34, 40: the particular temperature and time ranges, major peak temperature range, threshold temperature, as stated in claims 1, 15, 16, 17, 18, 24, 26, 27, 28, 29, 32, 33, 34, 40, absent any criticality, is only considered to be the “preferred” or “optimum” range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device including the predetermined temperature range, duration of potential overheating and the object of interest (i.e., food). See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, so as to ensure that the device functions as required by the use with the required accuracy and  set length of time.
             Official Notice is taken with respect to claims 2-14, the particular material, i.e., SCC, as stated in claims 2, 3, with the particular composition, as stated in claim 4, with the particular crystallizable chain, as stated in claim 5, the particular alkaline wax, as stated in claims 6-14,  the particular material, absent any criticality, is only considered to be the “optimum”  or “preferred” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the time-temperature indicator disclose by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to select an optimum/ preferred material to satisfy the desired threshold temperature, allowed to safely using the device along with a preset time, in order to protect the surface of interest from overheating/ spoilage, as very well known in the art.
For claims 21, 34, 37: Please note, the predetermined threshold/ threshold I could always be determined (by selection of materials) as a few degrees stop before the actual, predetermined temperature II/ threshold, so as to protect the surface/ object of interest from spoilage by not notifying the user that the device is approaching the threshold. Official Notice With respect to claims 21, 34, 37: the particular temperature and time ranges, and stop temperature, absent any criticality, is only considered to be the “preferred” or “optimum” range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device including the predetermined temperature range, duration of potential overheating and the object of interest (i.e., food). See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, so as to ensure that the device functions as required by the use with the required accuracy and  set length of time.
           Claim(s) 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens, as applied to claim 1, and further in view of  Craig et al. (U.S. 20090050049) [hereinafter Craig]. 
Arents discloses the device as stated above.
Arens does not explicitly teach the adhesive.
Craig discloses a device in the field of applicant’s endeavor wherein a substrate comprising an adhesive paper backing (see claim 36 of Craig).
For claim 42: protective lines to cover the adhesive when the device is not attached to the surface of interest, are very well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention to have a line to cover the adhesive, so as to be able to attach the device to a desired surface and to protect the adhesive when not in use.
           Claim(s) 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Arens, as applied to claim 1, 40,  and further in view of Arens et al. (U.S. 5667303) [hereinafter Arens 2].
Arents discloses the device as stated above.
Arens does not explicitly teach the adhesive.
Arens 2 discloses a device in the field of applicant’s endeavor comprising an adhesive layer 26 can be, for example, a pressure sensitive adhesive as is known in the art. The indicator of the present invention can instead be affixed to the object to be monitored by any other suitable means. Affixing the indicator directly to the object 11 to be monitored ensures that the indicator is exposed to the same time-temperature history as the object to be monitored. Many other variations are contemplated. Preferably, when the indicator is intended to monitor the cumulative thermal exposure of an object, the indicator is operatively thermally connected to the object or is exposed to the same temperature history as the object.
For claim 42: protective liner to cover the adhesive when the device is not attached to the surface of interest, are very well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention to have a line to cover the adhesive, so as to be able to attach the device to a desired surface and to protect the adhesive when not in use.
              Claim(s)  21-23, 34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens, as applied to claims above, and further in view of WO 9934221A2 [hereinafter WO].
Arents discloses the device as stated above.
Arens does not explicitly teach the limitations of claims 21, 34, 37.
WO states that one approach to measuring the transit time of the temperature disturbance from the heater element to a sensor element is to start a timer when the heater input signal crosses a predetermined threshold and stop the timer when the temperature response of the sensor element crosses a predetermined threshold. As described above, the fluid velocity can be determined by using the transit time values for two or more sensors that are spaced at different distances from the heater element, relatively independent from the fluid properties.
Please note, the predetermined threshold/ threshold I could always be determined (by selection of materials) as a few degrees stop before the actual, predetermined temperature II/ threshold, so as to protect the surface/ object of interest from spoilage by not notifying the user that the device is approaching the threshold. 
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention
Official Notice With respect to claims 21-23, 34, 37: the particular temperature and time ranges, and stop temperature, and predetermined threshold, absent any criticality, is only considered to be the “preferred” or “optimum” range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device including the predetermined temperature range, duration of potential overheating and the object of interest (i.e., food). See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, so as to ensure that the device functions as required by the use with the required accuracy and  set length of time.
           Claim(s) 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens in view of WO8301834A1 [hereinafter WO2].
Arents discloses the device as stated above.
Arens does not explicitly teach the limitations of claims 35, 36.
WO2 teaches that it is very well known in the art that time and temperature devices could be based on combination of a low-melting solid will, upon melting, wick along a porous substrate such as filter paper, cardboard, etc., at a predictable rate, the distance of travel thus being directly related to the time the, substance was in liquid form (Illustrative devices incorporating this general principle are shown in U.S. Patents No. 3,414,415, 2,560,537, 2,782,749, 3,118,774, and 3,243,303).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, to use a wick and a filter papers, as suggested by WO2 and Prior Art, so as to use known components, in order to minimize the manufacturing costs.
           Claim(s) 2, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens, as applied to claims above, and further in view of  Huffman et al. (U.S. 8671871) [hereinafter Huffman].
Arents discloses the device as stated above.
Arens does not explicitly teach the limitations of claims 2, 22.
Huffman states that discloses a device in the field of applicant’s endeavor that comprising a material of a lower viscosity and a significantly greater wicking rate (the rate of travel along a wick) than a side-chain crystallizable polymer having a comparable melting point. This would imply that that two materials are substantially interchangeable when the wicking rate is not very important.
Therefore,  it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention use SCC material as a melting material, if it has a desired melting point temperature and satisfy to the intended use of the invention. 
          Claim(s) 1, 35, 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selman et al. (U.S. 20130287059).
Selman discloses (Abstract, Figs. 1, 3) a device in the field of applicant’s endeavor a dosimeter for measuring exposure to heat over time in combination with peak temperature indicators and reversible temperature indicators. The preferred temperature indicator/ container comprises four time-temperature dosimeters. Each dosimeter has a wick transports in contact with a separate reservoir containing a mix of a colored dye, a  wax and an amorphous polymer to indicate a distinct temperature range when the mix melts. The wicks are preferably made of porous paper with a pore size around 8 microns to allow for proper capillary action along its length. The tag preferably has a plurality of peak temperature indicators where each indicator has a blend of a dye, a wax and a polymer for a temperature indication range. The tag also preferably has a plurality of reversible temperature sensors. Time-temperature dosimeter used in temperature indicator tag, peak temperature indicating device (all claimed) for measuring exposure to heat over time in combination with peak temperature indicators and reversible temperature indicators used in e.g. food or medicine preservation or chemical monitoring such as monitoring whether particular substance has exceeded predetermined temperature for predetermined period of time.
For claim 46:It is considered that the wax could be selected to become solid again when the temperature drop, so as to be used again.
Official Notice is taken with respect to the particular number of indicators, as stated in claims 43, 45: the particular number of indicators, i.e., 50, absent any criticality, is only considered to be the “preferred” or “optimum” number that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, and the dimensions of the surface of interest and an accuracy of the determining the surface overheating considering its dimensions. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, so as to ensure that the device functions as required by the use with the required accuracy and  set length of time.
Official Notice is taken with the particular percentage of the indicators changing their states: the particular number/ percentage of the indicators changing its state, i.e., 90%, absent any criticality, is only considered to be the “preferred” or “optimum” percentage that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, and the dimensions of the surface of interest and an accuracy of the determining the surface overheating considering its dimensions. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, so as to ensure that the device functions as required by the use with the required accuracy and  set length of time.
Official Notice With respect to claims 1,  44: the particular temperature and time ranges, absent any criticality, is only considered to be the “preferred” or “optimum” ranges that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device including the predetermined temperature range, duration of potential overheating and the object of interest (i.e., food). See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, so as to ensure that the device functions as required by the use with the required accuracy and  set length of time.
          Claim(s) 1, 19, 35, 40-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 20080056329).
Smith [0037] discloses in Figs. 1-4 a device in the field of applicant’s endeavor and states: “Employing a wax heat-fusible material 18 and a white wick member/ transport 17, such an indicator may perform in a manner which will now be described. At temperatures below the wax melting point, the dye/ wax mixture is solid and does not travel along wick member 17. It is considered that the wax could be selected to become solid again when the temperature drop, so as to be used again.
For claim 19: Transparent window 15 shows only the white wicking material beneath. At temperatures above the wax melting point, the wax and dye travel along the wick, the dyed wax becoming visible in the window after a specified time interval. As stated above, the indicators described and claimed in Prusik '472 are believed suitable for their intended purposes”.
The device has an upper layer/ substrate 20, an adhesive layer 24 to allow attachment to a product or container/ surface of interest, and layer 25 is a release liner/ protective liner.
Official Notice is taken with respect to the particular temperature, as stated in claims 1, 40: the particular temperature and time ranges, absent any criticality, is only considered to be the “preferred” or “optimum” range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device including the predetermined temperature range, duration of potential overheating and the object of interest (i.e., food). See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, so as to ensure that the device functions as required by the use with the required accuracy and  set length of time.
        Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 20080056329) [hereinafter Smith] in view of Smith et al. (U.S. 8122844) [hereinafter Smith 2].
Smith discloses the device as stated above.
Smith does not explicitly teach the limitations of claim 7.
Smith 2 discloses a device in the field of applicant’s and teaches a Chinese or shellac wax as a wax material.
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, to use a Chinese or shellac wax as a wax material, if this material/ melting temperature would satisfy the temperature and an intended use requirements, as very well known in the art,
           Claim(s)  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bommarito et al. (U.S. 6741523) [hereinafter Bommarito] in view of Smith et al. (U.S. 8122844) [hereinafter Smith 2].
Bommarito discloses the device as stated above.
Bommarito does not explicitly teach the limitations of claim 7.
Smith 2 discloses a device in the field of applicant’s and teaches a Chinese or shellac wax as a wax material.
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention, to use a Chinese or shellac wax as a wax material, if this material/ melting temperature would satisfy the temperature and an intended use requirements, as very well known in the art,


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        November 28, 2022